754 S.W.2d 370 (1988)
Dennis LAUTERBACH, Appellant,
v.
LIEBER ENTERPRISES, INC., Appellee.
No. 05-87-01277-CV.
Court of Appeals of Texas, Dallas.
June 28, 1988.
Michael Sloan, McKinney, for appellant.
George Parker Young, Michael T. Cooke, Fort Worth, for appellee.
Before ENOCH, C.J., and BAKER and KINKEADE, JJ.
PER CURIAM.

On Motion to File One Copy of Electronic Record
Appellant Dennis Lauterbach appeals a trial court judgment awarding appellee Lieber Enterprises, Inc., actual and exemplary damages on a jury verdict finding Lauterbach liable for civil conspiracy to defraud Lieber. The statement of facts in this case is an electronic record, pursuant to an order of the Supreme Court of Texas dated January 8, 1986.[1] That order requires an appellant to make a transcription of the electronic record and attach it as an appendix to the appellant's brief. See Darley v. Texas Uvatan, Inc., 741 S.W.2d 200, 205 at para. 5 (Tex.App.Dallas 1987, no writ). Lauterbach has prepared and filed only one *371 copy, rather than six, of that appendix. He has filed also a motion, seeking leave to file only that one copy and dispensing with the need to file five additional copies. For the reasons given below, we grant Lauterbach's motion.
On the merits of this appeal, Lauterbach argues that there was no evidence or, alternatively, insufficient evidence to support the jury's verdict. To proceed on these points, Lauterbach must bring forward a transcription of the entire statement of facts. Rowlett v. Colortek, Inc., 741 S.W.2d 206, 208 (Tex.App.Dallas 1987, no writ).
In this case, the transcription of the statement of facts currently filed with this Court consists of seventeen volumes. To require six copies of the transcription, so that each copy of Lauterbach's brief can have its own copy of the transcription attached to it as an appendix, would result in a total of one-hundred-two volumes of transcription being filed, eighty-five of which would be merely duplicates.
We note that when a conventional statement of facts is prepared and certified by the court reporter reporting the trial, only one original is filed. See TEX.R.APP.P. 53(f) & 56(b). As we have the authority to permit the filing of less than the six copies of a party's brief otherwise required by the rules, TEX.R.APP.P. 74(i), we conclude we also have the authority to permit the filing of less than the six copies of the appendix required as part of an appellant's brief by paragraph 5 of the supreme court's January 8, 1986 order.
Lauterbach's April 14, 1988 motion to reduce appendix copies is granted. As Lauterbach has filed one complete transcription of the statement of facts separately bound from the briefs, he need not file additional copies of his transcription of the electronic record in this cause.
NOTES
[1]  The complete text of the supreme court's order is given in an appendix to Darley v. Texas Uvatan, Inc., 741 S.W.2d 200, 204-06 (Tex.App. Dallas 1987, no writ). Unless otherwise indicated, all paragraph numbers refer to the order.